Exhibit 10.2

FIRST AMENDMENT TO THE

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT, INCLUDING AGREEMENT TO
ARBITRATE, NONCOMPETITION AGREEMENT AND
NONDISCLOSURE AGREEMENT

THIS FIRST AMENDMENT (this “Amendment”), executed on April 11, 2007 (effective
as of January 1, 2007 (the “Effective Date”)), is entered into between Michael
G. Staffaroni (“Employee”) and Heeling Sports Limited, a Texas limited
partnership (the “Company”).

WHEREAS, Employee and the Company desire to amend Exhibit 1 to that certain
Amended and Restated Employment Agreement, Including Agreement to Arbitrate,
Noncompetition Agreement and Nondisclosure Agreement dated as of September 18,
2006 between Employee and Company (the “Agreement”), as herein provided;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

1.             Defined Terms.   Capitalized terms used but not otherwise defined
in this Amendment shall have the respective meanings assigned to such terms in
the Agreement.

2.             Amendment.   Exhibit 1 to the Agreement is hereby amended and
restated in its entirety as of the Effective Date as set forth on Exhibit 1
attached hereto.

3.             Relationship to Agreement.   The terms and provisions of the
Agreement, as amended hereby, are hereby ratified, confirmed, and approved in
all respects, and shall continue in full force and effect.

IN WITNESS WHEREOF, this Amendment is adopted as of the Effective Date.

HEELING SPORTS LIMITED

 

EMPLOYEE

 

 

 

By:

HEELING MANAGEMENT CORP.,
its sole general partner

 

/s/ Michael G. Staffaroni

 

Michael G. Staffaroni

 

 

 

 

By:

/s/ Patrick F. Hamner

 

 

 

Title:

Chairman of the Board

 

 

 


--------------------------------------------------------------------------------


Exhibit 1

Salary and Benefits

Reference Section 4, part a.


1.               SALARY TO BE $33,333.33 MONTH - $400,000 PER YEAR.


2.               BONUS PLAN:    AN ANNUAL BONUS AMOUNT AS DETERMINED BY THE
COMPANY’S COMPENSATION COMMITTEE AND FOR PURPOSES OF SUCH BONUS PLAN, EMPLOYEE’S
“TARGET” AMOUNT IS 75% OF EMPLOYEE’S THEN CURRENT BASE SALARY.

Reference Section 4, part b.


1.               EMPLOYEE TO RECEIVE FOUR WEEKS PAID VACATION EACH CALENDAR
YEAR.


2.               EMPLOYEE TO RECEIVE LIFE, MEDICAL AND DENTAL INSURANCE THROUGH
THE PLAN ADOPTED BY THE COMPANY FOR ITS FULL TIME EMPLOYEES.


3.               EMPLOYEE SHALL BE ENTITLED TO PARTICIPATE IN A 401(K) PLAN
ADOPTED BY THE COMPANY FOR ITS FULL TIME EMPLOYEES, INCLUDING ANY MATCHING
ARRANGEMENTS IN EFFECT FROM TIME TO TIME.


--------------------------------------------------------------------------------